Campbell, J.,
delivered the opinion of the court.
The infants were not barred from having a rehearing of the case under § 1265 of the Code of 1871, by the affirmance of the decree by this court on their appeal from it. The question on that appeal was,'whether on the record the decree was correct or not, and the judgment of affirmance was a declaration by this court that it found no error in the action of the court below as shown by the transcript, but it added nothing to the decree of the Chancery Court, except finality as to the right of appeal from it. The infant appellants, like adults, were concluded by the judgment of this court as to alleged errors in the decree, as shown by the transcript of the record of the case, and could not again appeal and assign error upon the record ; for the judgment on the appeal was res judicata as to that, and could be so pleaded ; but the right to a rehearing of the case, as secured by the statute, remained intact, as if no appeal had been taken. In the appeal, the appellate court is confined to the face of the record. On a rehearing, under the statute, the case stands for hearing, as if a decree had not been made in it; and it is the duty of the court to inquire into the rights of the infants, and make such decree as may appear to be proper, as though the case had not been heard before. The object of the statute in allowing a rehearing to infants, as provided for, is to enable them to obtain their rights. Adults may maintain a bill of review for newly discovered matter after the affirmance of the decree by the appellate court on their appeal. 2 Dan. Ch. Prac. 1580 ; Story Eq. PI. § 418. A fortiori may infants enjoy the right secured by statute to have a rehearing of the case, both on *429facts and law, as a means of obtaining by the rehearing that measure of justice which they failed to secure on the former hearing, because of the failure to present their cause as it is presented on the rehearing.
It was proper for the Chancery Court to vacate the decree of Nov. 19, 1875, and to reinstate the decree against the land of Mrs. Vaughn, which the decree of Nov. 19, 1875, had declared to be satisfied; and also to compel her to pay the money she received from Ratliff, administrator of Downing. The decree of Nov. 19, 1875, was made on the' erroneous assumption that Mrs. Vaughn held a large amount of valid claims against the estate of Samuel F. Yaughn, deceased, which were more than enough to Consume all its assets, when in truth, as it now appears, she was not the holder of any valid claim against said estate, but all were extinct by lapse of time when she was dealt with as such creditor. The infant distributees, obtaining a rehearing of the case, and showing this error to have been committed against their interests, rvere entitled to be placed in statu quo ante the decree, and to recover all they would have recovered, if they had made the same presentation of the case now made ; and Mrs. Vaughn, having got, by the decree of Nov. 19, 1875, what she Avas not entitled to, must return it, and stand as though that decree had not been made.
The cross-bill of the appellants was properly dismissed. It contained no ground for auj" relief. The court did right to adjudicate all of the matters involved in the case which was reheard, including the fee and commissions of Wells, the administrator. The case was opened for full investigation, and for a final settlement of the administration of the estate of Samuel F. Vaughn. The decree is wrong in not requiring Wells to pay six per cent interest on the sum directed to be paid to A. J. Vaughn from Nov. 19, 1875.
The decree is erroneous in awarding one half of the sum due from Mrs. Vaughn to the conqplainants in the bill for a rehearing, who are the children of D. C. Vaughn, deceased. The record shows that he left a widow (Frances C. Vaughn), and his five children are entitled to five sixths of his estate, and his Avidow to one sixth of it, or a child’s part. Although *430Frances C. Vaughn is not a complainant in the proceeding to have the case reheard, the children of D. C. Vaughn are entitled only to what accrued in their own right as his distributees. This error confronts us on the record, and, although not specifically assigned by the appellants, is embraced in the general complaint against the decree, and we feel bound to notice it.

Decree reversed and decree here.